DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 116-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-12, 14-15 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo (U.S. Publication No. 2018/0358380 A1)
With respect to claim 1, Yoo discloses a microelectronic device, comprising: 	a transistor adjacent to a conductive line [105], the transistor comprising: 	a channel material [175] extending into and in contact with the conductive line; 	a dielectric material [155] adjacent to the channel material; 	a conductive material [220] adjacent to the dielectric material; and 	a passivation material [180] adjacent to the channel material; and 	a conductive contact [190,250] adjacent to the channel material, the conductive contact including a portion extending between opposing portions of the channel material (see Figure 2A).
	With respect to claim 2, Yoo discloses wherein the passivation material is between the opposing portions of the channel material (See Figure 2A).
	With respect to claim 3, Yoo discloses wherein the channel material is between the passivation material and the dielectric material (See Figure 2A).
	With respect to claim 9, Yoo discloses wherein an interface between the passivation material and the channel material is lower than an interface between the conductive line and the dielectric material (See Figure 2A).
	With respect to claim 10, Yoo discloses a microelectronic device, comprising: a transistor comprising a channel material [175] extending into a conductive line [105]; a passivation material [180] located between different portions of the channel material; a dielectric material [155] adjacent to the channel material; and a conductive material [220] adjacent to the dielectric material, the dielectric material between the channel material and the conductive material (See Figure 2A).

	With respect to claim 12, Yoo discloses wherein the conductive material comprises at least two interfaces with the channel material (See Figure 2A)
	With respect to claim 14, Yoo discloses wherein the conductive material surrounds the dielectric material (See Figure 2A)
	With respect to claim 15, Yoo discloses wherein the channel material contacts the conductive line in a first plane and in a second plane intersecting the first plane (See Figure 2A).
	With respect to claim 25, Yoo discloses wherein the channel material extends into the conductive line and contacts the conductive line in at least two planes (See Yoo Figure 2A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (U.S. Publication No. 2018/0358380 A1) in view of Sharma et al. (WO 2019/132905 A1; hereinafter Sharma)
	With respect to claim 4, Yoo fails to disclose wherein the passivation material comprises yttrium oxide.	In the same field of endeavor, Sharma teaches a passivation material comprises yttrium oxide (See Page 10, line 12-20)
. 
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (U.S. Publication No. 2018/0358380 A1) in view of Sharma et al. (WO 2019/132905 A1; hereinafter Sharma) as applied to claim 4 above, and further in view of Sandhu (U.S. Patent No. 9,177,872 B2).
	With respect to claim 5, the combination of Yoo and Sharma fails to disclose wherein the channel material comprises an oxide semiconductor material.	In the same field of endeavor, Sandhu teaches wherein the channel material comprises an oxide semiconductor material (see Column 3, lines 20-38).	The implementation of an oxide semiconductor as taught by Sandhu allows for high cell accommodation and device packing densities and low sub-threshold leakage current (see Sandu Column 3, lines 20-38). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 6, the combination of Yoo and Sharma fails to disclose wherein the channel material comprises indium gallium zinc oxide.
	In the same field of endeavor, Sandhu teaches wherein the channel material comprises indium gallium zinc oxide. (see Column 3, lines 20-38).	The implementation of indium gallium zinc oxide as taught by Sandhu allows for .
Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (U.S. Publication No. 2018/0358380 A1)
	With respect to claim 7, Yoo fails to explicitly disclose wherein the channel material extends into the conductive line a depth within a range from about 10 nm to about 30 nm, however does disclose the channel material extends into the conductive line. It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the channel is extended into the conductive line at a depth appropriate enough to provide proper conductance across the channel from the source and drain. 
	With respect to claim 8, Yoo fails to explicitly disclose wherein the portion of the conductive contact extending between opposing portions of the channel material extends a depth within a range from about 10 nm to about 30 nm into the channel material, however does disclose the conductive contact extending between opposing portions of the channel material extending a depth. It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (U.S. Publication No. 2018/0358380 A1) in view of Sharma et al. (WO 2019/132905 A1; hereinafter Sharma).
	With respect to claim 13, Yoo fails to disclose wherein the passivation material comprises yttrium oxide.
	In the same field of endeavor, Sharma teaches a passivation material comprises yttrium oxide (See Page 10, line 12-20)
	The implementation of yttrium oxide as a passivation material as taught by Sharma allows for proper electrical isolation of the channel structure and allows for improved quality (See Page 5, line 31- Page 6, line 7). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (U.S. Publication No. 2018/0358380 A1) in view of Sandhu (U.S. Patent No. 9,177,872 B2)
	With respect to claim 23, Yoo discloses a microelectronic device, comprising: a conductive line [105]; a passivation material [180] adjacent to the conductive line; a channel material [175] adjacent in contact with opposing sides of the passivation material; a dielectric material [155] in contact with the channel material; and a conductive material [220] adjacent to the dielectric material.

	In the same field of endeavor, Sandu teaches wherein the channel material comprises an oxide semiconductor material (see Column 3, lines 20-38). 	The implementation of an oxide semiconductor as taught by Sandhu allows for high cell accommodation and device packing densities and low sub-threshold leakage current (see Sandu Column 3, lines 20-38). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (U.S. Publication No. 2018/0358380 A1) in view of Sandhu (U.S. Patent No. 9,177,872 B2) as applied to claim 23 above, and further in view of Sharma et al. (WO 2019/132905 A1; hereinafter Sharma).
	With respect to claim 24, the combination of Yoo and Sandu fails to disclose wherein the passivation material comprises yttrium oxide.
	In the same field of endeavor, Sharma teaches a passivation material comprises yttrium oxide (See Page 10, line 12-20)
	The implementation of yttrium oxide as a passivation material as taught by Sharma allows for proper electrical isolation of the channel structure and allows for improved quality (See Page 5, line 31- Page 6, line 7). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
Claim 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandhu et al. (U.S. Patent No. 9,177,872 B2) in view of Yoo (U.S. Publication No. 2018/0358380 A1)
	With respect to claim 26, Sandhu discloses an electronic device, comprising: an input device; an output device; a processor device operably coupled to the input device and the output device; and a memory device operably coupled to the processor device (See Figure 6)
	Sandhu fails to disclose the memory device comprising: a channel material extending along a conductive line; a passivation material within adjacent portions of the channel material; a dielectric material [adjacent to the channel material; and a conductive material adjacent to the dielectric material.
	In the same field of endeavor, Yoo teaches the memory device comprising: a channel material [175] extending along a conductive line; a passivation material [180] within adjacent portions of the channel material; a dielectric material [155] adjacent to the channel material; and a conductive material [220] adjacent to the dielectric material (See Figure 2A).	The implementation of a memory device as taught by Yoo within the semiconductor device of Sandhu allows for increased structural and operational stability and reliability (See ¶[0004]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 	With respect to claim 27, the combination of Sandhu and Yoo discloses a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	-   Fukuzumi et al. (U.S. Publication No. 2010/0213538 A1) discloses a vertical memory device
Liu et al. (U.S. Patent No. 9,129,859 B2) discloses a vertical memory device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JONATHAN HAN/Primary Examiner, Art Unit 2818